DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022, in which claims 6 and 11 were amended and claims 16-19 were added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the other end portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 16, it is unclear how the functional component mounting region is the duct (lines 1-2) when preceding claim 6 discloses the functional component mounting region and the duct as separate components.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 9-11, 14, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS56-75030U (as cited by Applicant) in view of Backman (US 8,853,628).
In regards to claims 6, 9, and 10, JPS56-75030U discloses a steering module (figures 3-5) comprising:
(claim 6) a steering wheel (#11) which is provided in front of a driver (figure 4);
a column cover (#a) which is provided on a vehicle front side of the steering wheel (#11), extends in a forward and rearward direction of a vehicle, and has a functional component mounting region (including region where knobs #18, 19 are mounted and/or region where cluster lid #15 fits within opening #14 of column cover #a) in at least one of an inner inside and an upper portion thereof, the column cover has a shape in which the vehicle front side is wider than a vehicle rear side, the column cover includes a duct (including hollow central portion) extending inside the column cover in the forward and rearward directions of the vehicle (figures 3-5);
a meter member (including meter #13) which is formed integrally (the term “integral” being sufficiently broad to embrace constructions united by such means a fastening and welding) with the column cover (#a) and includes a main display portion (#17) disposed at a position spaced apart from a portion of the column cover (figures 3-5; paragraph 0002);
(claim 9) wherein the meter member (including meter #13) includes a pair of right and left support portions (including right and left portions of column cover #a extending along sides of opening #14 and extending in a front-rear direction) which extend from both ends of the column cover (#a) in a width direction of the vehicle to a front side of the vehicle and an upper side of the vehicle (figures 3, 4);
the main display portion (#17) connects upper end portions of the support portions (including right and left portions of column cover #a extending along sides of opening #14 and extending in a front-rear direction) to each other in the width direction of the vehicle (figure 3);
(claim 10) wherein a center display mounting portion (including central portion of instrument pad #12) on which a center display is mounted extends from one of the support portions (right or left portion of column cover #a extending along side of opening #14 and extending in a front-rear direction) in the width direction of the vehicle (figure 3);
the center display mounting portion (including central portion of instrument pad #12) is formed integrally (the term “integral” being sufficiently broad to embrace constructions united by such means a fastening and welding) with the one of the support portions (right or left portion of column cover #a extending along side of opening #14 and extending in a front-rear direction; figure 3; paragraph 0002).
In regards to claims 11, 14, 15, and 19, JPS56-75030U discloses a steering module (figures 3-5) comprising:
	(claim 11) a steering wheel (#11) which is provided in front of a driver (figure 4);
	a column cover (#a) which is provided on a vehicle front side of the steering wheel (#11), extends in a forward and rearward direction of a vehicle, and has a functional component mounting region (including region where knobs #18, 19 are mounted and/or region where cluster lid #15 fits within opening #14 of column cover #a) in at least one of an inner inside and an upper portion thereof (figures 3-5);
	a meter member (including meter #13) which is formed integrally (the term “integral” being sufficiently broad to embrace constructions united by such means a fastening and welding) with the column cover (#a) and includes a main display portion (#17) disposed at a position spaced apart from a portion of the column cover, the meter member includes a pair of right and left support portions (including right and left portions of column cover #a extending along sides of opening #14 and extending in a front-rear direction), at least one of the support portions extends from a width end surface of the main display portion to a rear end of the column cover (figures 3-5; paragraph 0002);
	(claim 14) wherein the pair of right and left support portions (including right and left portions of column cover #a extending along sides of opening #14 and extending in a front-rear direction) extend from both ends of the column cover (#a) in the width direction of the vehicle to a front side of the vehicle and an upper side of the vehicle (figures 3, 4);
	the main display portion (#17) connects upper end portions of the support portions (including right and left portions of column cover #a extending along sides of opening #14 and extending in a front-rear direction) to each other in the width direction of the vehicle (figure 3);
	(claim 15) wherein a center display mounting portion (including central portion of instrument pad #12) on which a center display is mounted extends from one of the support portions (right or left portion of column cover #a extending along side of opening #14 and extending in a front-rear direction) in the width direction of the vehicle (figure 3);
	and the center display mounting portion (including central portion of instrument pad #12) is formed integrally (the term “integral” being sufficiently broad to embrace constructions united by such means a fastening and welding) with the one of the support portions (right or left portion of column cover #a extending along side of opening #14 and extending in a front-rear direction; figure 3; paragraph 0002);
	(claim 19) wherein at least one of the support portions (including right and left portions of column cover #a extending along sides of opening #14 and extending in a front-rear direction) includes a longitudinal part extending from an end portion of the column cover (#a) in a width direction of the vehicle to an end of the main display portion (#17) in the width direction of the vehicle (figure 3).
While JPS56-75030U discloses a location of the driver’s eyes in relation to the steering module (figure 4), JPS56-75030U does not specifically disclose a driver seat.  Backman (US 8,853,628) teaches a steering module (#2) comprising a steering wheel (#3) provided in front of a driver seat (#17; figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the driver seat, as taught by Backman, to improve the steering module of JPS56-75030U, for the predictable result of providing a place for the driver to sit while operating the vehicle.  Examiner has relied upon a translation provided by Applicant from the EPO website to better understand and apply the above cited foreign document.

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 7, 12, 13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 16 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s reply overcomes the drawing objection and 35 U.S.C. 112(a) rejection of claims 6-10 set forth in the previous final office action.
Applicant’s arguments with respect to claim(s) 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614